Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/429,982 REARVIEW ACTUATION MECHANISM AND REARVIEW DEVICE USING SAME filed on 6/3/2019.  Claims 1-10 and 16 are allowed.  

EXAMINER’S AMENDMENT
	Claims 11-15 are cancelled as they have been amended to be deleted.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach that the cam has a the first cam surface highest point or the first cam surface lowest point couples directly to or directly abuts the rearview element or rearview element mount in combination with a first cam surface, which is positioned on or is part of a rearview element or a rearview element mount of the rearview device, the first cam surface comprising a first cam surface highest point and a first cam surface lowest point a first cam lever configured to move on the first cam surface; a first actuator configured to rotate the first cam lever, wherein rotating the first cam lever in one direction causes the rearview element or the rearview element mount to move in one manner and rotating the first cam lever in an opposite direction causes the rearview element or the rearview element mount to a move in another manner.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/25/21